Exhibit 10.5

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into as of this
31st day of July, 2002 (the “Effective Date”), by and between META Group, Inc.,
a Delaware corporation (the “Company”), and Dale Kutnick (the “Executive”).

 

WHEREAS, Executive is employed by Company and possesses intimate and essential
knowledge about Company and its operations;

 

WHEREAS, in order to induce Executive to provide assistance to a new Chief
Executive Officer (“CEO”), Company agrees to provide certain payments and
benefits to Executive subject to the terms hereof and as stated herein, and
Executive desires to be so induced;

 

WHEREAS, Company and Executive desire to set forth in writing the terms and
conditions of their agreement with respect to Company’s provision of such
payments and benefits;

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth herein:

 

a.             “Cause” shall mean conduct involving one or more of the
following:


 


(I)             THE EXECUTIVE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WHICH
RESULTS IN MATERIAL FINANCIAL DETRIMENT TO THE COMPANY;


 


(II)            BREACH OF THE EXECUTIVE’S FIDUCIARY DUTY TO THE COMPANY WHICH
RESULTS IN MATERIAL DETRIMENT TO THE COMPANY;


 


(III)           THE EXECUTIVE BEING CHARGED OR INDICTED FOR A FELONY RELATING TO
THE BUSINESS OF THE COMPANY INVOLVING MORAL TURPITUDE, EMBEZZLEMENT, FRAUD OR
DISHONESTY PROVIDED, HOWEVER, IN THE EVENT EXECUTIVE IS ACQUITTED OF SUCH FELONY
OR THE CHARGES ARE DISMISSED, SUBJECT TO ALL OF THE OTHER PROVISIONS OF THIS
AGREEMENT, A TERMINATION FOR CAUSE SOLELY PURSUANT TO THIS SECTION 1(A)(III)
THAT OCCURRED IN CONNECTION WITH SUCH FELONY SHALL BE DEEMED INSTEAD TO BE A
TERMINATION WITHOUT CAUSE FOR THE PURPOSES OF SECTION 5;


 


(IV)          THE EXECUTIVE’S DELIBERATE DISREGARD OF THE RULES OR POLICIES OF
THE COMPANY WHICH RESULTS IN A MATERIAL, FINANCIAL LOSS, DAMAGE OR INJURY TO THE
COMPANY (IT BEING UNDERSTOOD THAT THE COMPANY ACKNOWLEDGES THAT EXECUTIVE
INTENDS TO TAKE VACATION TIME FOR ALL OF AUGUST 2002);

 

--------------------------------------------------------------------------------


 


(V)           THE EXECUTIVE’S UNAUTHORIZED DISCLOSURE OF ANY TRADE SECRET OR
CONFIDENTIAL INFORMATION OF THE COMPANY WHICH RESULTS IN MATERIAL DETRIMENT TO
THE COMPANY;


 


(VI)          COMMISSION OF AN ACT BY THE EXECUTIVE WHICH CONSTITUTES UNFAIR
COMPETITION WITH THE COMPANY OR WHICH INDUCES ANY CUSTOMER OR SUPPLIER TO BREACH
A CONTRACT WITH THE COMPANY, IN EACH CASE ONLY IF SUCH ACT RESULTS IN A MATERIAL
DETRIMENT TO THE COMPANY; OR


 


(VII)         THE EXECUTIVE’S WILLFUL AND MATERIAL BREACH OF THIS AGREEMENT
(OTHER THAN AS A RESULT OF INCAPACITY DUE TO DEATH OR DISABILITY) AND/OR ANY
OTHER AGREEMENT DESCRIBED HEREIN WHICH RESULTS IN MATERIAL FINANCIAL DETRIMENT
TO COMPANY.

 

b.             “Disability” shall be defined as in Section 10.B of the META
Group, Inc. Second Amended And Restated 1995 Stock Plan, as may be amended and
restated from time to time (the “Stock Plan”) and is incorporated by reference
herein.

 

2.                                       At-Will Status.  Notwithstanding any
provision of this Agreement, Executive is employed at-will, which means that
Executive or the Company may terminate Executive’s employment at any time, with
or without notice, for any or no reason, provided, however, that the Company may
not terminate Executive’s employment (other than for Cause) or his position as
Chairman of the Board of Directors of the Company prior to the date that is 30
days from the Effective Date; provided, further, that the foregoing shall be
subject to the terms of Section 5 hereof.

 

3.                                       Transition of Positions.  Effective as
of the date on which a replacement CEO of the Company is appointed, Executive
will resign from the positions of Chief Executive Officer and Acting President
of the Company and all duties associated with such positions.

 

4.                                       Salary, Bonus, Options, Stock Liquidity
Rights and Attorneys’ Fees.

 

a.             Salary.  Executive’s base salary (“Base Salary”) may be modified
at any time and from time to time by the Compensation Committee of the Board of
Directors of the Company, provided, however, that (x) no reduction of Base
Salary may be made prior to the date that is 30 days from the Effective Date and
(y) any reduction of Base Salary shall be made only upon 10 days’ prior written
notice to Executive.  For any period after the Effective Date during which
Executive remains employed with the Company hereunder, the Base Salary shall be
payable in conformity with the Company’s customary payroll practices for
executive compensation as such practices may be modified from time to time. 
Currently, executive salaries are paid on a bi-weekly basis.

 

b.             Signing Bonus.  On the first payroll date following the Effective
Date, the Company will pay Executive a lump sum bonus in the amount of $82,000
for executing this Agreement.

 

c.             2002 Bonus.  The Company will pay at least 50% of Executive’s
2002 Target Bonus amount for the fiscal year ending December 31, 2002, which
shall be paid at the

 

2

--------------------------------------------------------------------------------


 

same time and in the same manner as Target Bonuses for the same time period are
generally paid to the Company’s senior executives (but in no event later than
April 30, 2003).  The Executive’s “2002 Target Bonus,” and the determination of
whether to pay Executive more than 50% of the 2002 Target Bonus, shall be
established by the Compensation Committee of the Board of Directors of the
Company in its sole discretion; provided that the Company shall not reduce the
dollar amount of the 2002 Target Bonus currently in effect.

 

d.             Option Grant.  Subject to the terms, conditions and restrictions
of the Stock Plan and the Company’s standard non-qualified stock option
agreement, a form of which is attached hereto as Exhibit A, the Executive shall
be granted an option as soon as practicable on or after August 9, 2002, but in
any event within one week thereof (the “Grant Date”), to purchase 50,000 shares
of common stock, $.01 par value per share, of the Company, at an exercise price
per share equal to the price of the Company’s common stock at the close of
business on the Grant Date, with such option granted as a non-qualified stock
option.

 

e.             Amendment of Option Terms.  Simultaneously with the execution of
this Agreement, the Company and the Executive will enter into an agreement (or
agreements) substantively in the form attached hereto as Exhibit B to amend the
Executive’s currently outstanding options, including the option grant described
in Section 4(d) above, to purchase common stock, $.01 par value per share, of
the Company, to provide for accelerated vesting under certain circumstances and
an extension of the exercise period of such options (the “Option Amendment
Agreement(s)”).

 

f.              Stock Liquidity Rights for Purchased Shares and Vested Options.
As soon as practicable after the execution of this Agreement, the Company and
the Executive will enter into a registration rights agreement substantively in
the form attached hereto as Exhibit C (the “Registration Rights Agreement”).

 

g.             Attorneys’ Fees.  Within 30 days of receipt of an invoice
therefor, the Company shall pay to counsel to Executive all reasonable legal
fees incurred by Executive associated with the negotiation and execution of this
Agreement up to $4,000.00.

 

5.                                       Severance Benefits.  In the event
Executive’s employment is terminated:

 

(x)                                   by the Company without Cause,

 

(y)                                 in the event of Executive’s death or
Disability, or

 

(z)                                   on or after the date that is 30 days from
the Effective Date and provided that no facts or circumstances that would
constitute Cause exist at such time, by Executive for any reason, and,

 

in each case, the Executive (or in the event of the Executive’s death or
Disability, the executor of the Executive’s estate or the Executive’s guardian,
as the case may be) executes a comprehensive release agreement in the form
attached hereto as Exhibit D and the revocation period of such release expires
without the Executive having exercised his revocation rights, the Company shall
provide the following severance benefits, without duplication:

 

3

--------------------------------------------------------------------------------


 

a.             Salary Continuation.  Subject to Section 8, the Company will pay
Executive severance payments in the form of salary continuation at the
Executive’s then current Base Salary rate for one (1) year; provided that if
notice is given of a reduction of Base Salary pursuant to the proviso of Section
4(a) and Executive terminates his employment with the Company during the 10-day
period referenced in such section, for the sake of clarity the reference to
“then current Base Salary” in the first part of this sentence shall mean
Executive’s Base Salary in effect immediately prior to the reduction that is the
subject of the notice.  Such severance payments shall be payable on a bi-weekly
or other basis in conformity with the Company’s customary practices for
executive compensation as such practices may be modified from time to time.

 

b.             Target Bonus.  Subject to Section 8, the Company will pay
Executive one hundred percent (100%) of Executive’s Target Bonus amount for the
fiscal year in which Executive’s employment terminates regardless of whether
Executive or Company in fact attained the Target Bonus for that year.  In the
event the Executive’s employment terminates in the fiscal year ending December
31, 2002, the bonus payment described in Section 4(c) hereof shall be credited
against the payment described in this Section 5(b).  The Target Bonus amount to
be paid to the Executive under this Section 5(b) shall be paid at the same time
and in the same manner as Target Bonuses for the same time period are paid to
the Company’s senior executives.  The Executive’s “Target Bonus” shall be
established by the Compensation Committee of the Board of Directors of the
Company in its sole discretion; provided, that if Target Bonus amounts
established for 2003 or any future year are for dollar amounts less than that of
the immediately preceding year (the “Prior Year”), the Compensation Committee of
the Board of Directors shall give Executive at least 10 days’ prior written
notice thereof before such lesser amount is set; and, for the purposes of
calculating payments to be made under this Section 5(b) after a termination by
Executive pursuant to Section 5(z) during the 10-day period referenced in this
sentence, notwithstanding the first sentence hereof payments made pursuant to
such sentence shall not be less than 100% of Executive’s Target Bonus amount
payable with respect to the Prior Year.

 

c.             Health Insurance.  In the event the Executive elects, pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), to
continue coverage under the Company’s group medical and/or dental plans after
the termination of his employment, the Company will pay the premiums for such
COBRA coverage for the shorter period of (x) one year or (y) until the date upon
which the Executive’s eligibility for COBRA coverage ceases.  Thereafter,
Executive shall be solely responsible for timely payment of COBRA premiums.

 

6.                                       Termination For Cause.  Subject to
Section 8, if Executive’s employment is terminated at any time for Cause or any
other termination of Executive’s employment other than those entitling Executive
to the benefits set forth under Section 5, Executive shall not be entitled to,
and shall not receive, any severance benefits under this Agreement, but shall be
paid for all salary and for all accrued, but unused, vacation time earned
through the date of termination.

 

7.                                       Taxes.  All payments and benefits
described in this Agreement shall be subject to any and all applicable federal,
state and local withholding, payroll, income and other taxes.

 

4

--------------------------------------------------------------------------------


 

8.                                       Payments Upon Dispute.

 

a. Subject to the other provisions of this Section 8, if the Executive breaches
Section 1 of his existing Employee Noncompetition, Nondisclosure and
Developments Agreement (the “Noncompetition Agreement”) and/or materially
breaches his obligations under the Noncompetition Agreement (other than Section
1) or this Agreement (each such case, a “Breach”) the Company may immediately
cease payment to Executive of 50% of any severance and other compensation and
benefits described in this Agreement to which Executive is otherwise entitled
hereunder but shall continue to make payments to the Executive of 50% of any
severance and other compensation and benefits described in this Agreement to
which Executive is otherwise entitled hereunder.

 

b. Subject to the other provisions of this Section 8, upon the Company’s
termination of Executive where the Company asserts that such termination has
been for Cause, the Company (x) nevertheless agrees that it will pay Executive
50% of all payments that Executive would otherwise be entitled to receive under
Sections 5(a)-(c) hereof if Executive’s employment with the Company had been
terminated without Cause and (y) shall be entitled to withhold from payment to
Executive 50% of all payments that Executive would otherwise be entitled to
receive under Sections 5(a)-(c) hereof if Executive’s employment with the
Company had been terminated without Cause.

 

c. Subject to the following two sentences, the Company’s right to withhold
payments and the agreement to continue payments to Executive pursuant to
Sections 8(a) and (b) shall be without duplication and shall continue until no
later than the resolution of whether or not a Breach or a Cause event has
occurred, as the case may be, by mutual agreement of the parties or an
arbitration award issued in accordance with Section 13, whichever is earlier
(“Resolution”).  Upon the occurrence of a Resolution that confirms a Breach or
the existence of Cause, all amounts paid to Executive pursuant to such sections
of this Agreement (along with any other payments made by the Company to
Executive after the date of the Breach, if applicable) shall be immediately
returned by Executive to the Company.  Upon the occurrence of a Resolution that
does not confirm such a Breach or existence of Cause, the Company shall within 5
business days make a lump sum payment to Executive of all amounts it has
withheld under Sections 8(a) or (b).

 

d.  For the sake of clarity, payments made pursuant to Sections 8(a) and 8(b)
shall be made at such times and on such terms (other than with respect to the
percentages to be paid) as are set forth in the applicable subsections of
Section 4 and 5 hereunder; provided, however, that the term in Section 5
requiring a release agreement shall not require a release of any arbitration
claim related to the breach or Cause event giving rise to obligations under this
Section 8.

 

9.                                       Survival of Obligations.  The
obligations of the Executive under the Noncompetition Agreement expressly
survive any termination of the Executive’s employment, regardless of the manner
of such termination, or termination of this Agreement.

 

10.                                 Nondisparagement.  Except for communications
solely to Board members, Executive agrees not to make disparaging or otherwise
detrimental comments to any person or entity concerning the Company, its
officers, directors, trustees, employees, subsidiaries or affiliates; the
products, services or programs provided or to be provided by the Company; the
business affairs or the financial condition of the Company; or the circumstances
surrounding the

 

5

--------------------------------------------------------------------------------


 

Executive’s employment and/or termination of employment.  The Company shall use
commercially reasonable efforts to cause the members of the Board of Directors
of the Company not to make disparaging or otherwise detrimental comments to any
third person or entity concerning Executive or the circumstances surrounding the
Executive’s employment and/or termination of employment (it being understood
that communications among solely Board members or at meetings of the Board or
its committees at which only Board members (and invited executive officers or
agents of the Company (such as counsel)) are present shall not constitute breach
of this sentence).  Notwithstanding the foregoing, the parties agree that this
Section 10 shall not apply in connection with enforcing rights under this
Agreement or as required by court order, law, rule, regulation or legal process.

 

11.                                 Confidentiality.  Except as publicly
disclosed by the Company or as required by law, rule or regulation or pursuant
to legal process, Executive agrees to maintain confidentiality concerning the
dollar amount and all other terms of this Agreement, provided, however, that
Executive may discuss or otherwise reveal the terms of this Agreement with his
immediate family and accountants or attorneys when such disclosure is necessary
for such accountants and attorneys to render professional services.  Prior to
any such disclosure to Executive’s accountants or attorneys, Executive shall
secure from such accountants or attorneys their agreement to maintain the
confidentiality of such matters.  The Company may disclose the terms of this
Agreement and file this Agreement as required by law, rule, or regulation or
pursuant to legal process.

 

12.                                 Resignation.  Upon termination of employment
for any reason, Executive shall immediately submit his written resignation from
all of his (i) officer positions with the Company, (ii) officer and director (or
equivalent) positions with any of the Company’s subsidiaries or affiliates and
(iii) officer and director (or equivalent) positions with any entity with
respect to which the Company is an investor or a lender, and all duties
associated with such positions.

 

13.                                 Governing Law/Interpretation; Resolution of
Disputes.  Executive and the Company agree that this Agreement and any claims
arising out of or in connection with this Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut and shall in
all respects be interpreted, enforced and governed under the internal and
domestic laws of such State, without giving effect to the principles of
conflicts of laws thereof.  Any claim arising out of or relating to any
relationship between Executive and the Company or any termination thereof,
whether or not arising out of or relating to this Agreement, shall be resolved
by binding confidential arbitration, to be held in Stamford, CT in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect.   The arbitration award shall be final and binding on the
parties and enforceable by either party in a court of competent jurisdiction in
the State of Connecticut.  Exclusive jurisdiction over entry of judgment upon
any arbitration award rendered shall be in any court of appropriate subject
matter jurisdiction in the State of Connecticut and the parties by this
Agreement expressly subject themselves to the personal jurisdiction of said
court for the entry of any such judgment, for the resolution of any dispute,
action, or suit arising in connection with the entry of such judgment or to
enforce the award as stated in the previous sentence.  The costs of the
arbitration shall be borne equally by the Company and the Executive and the
person or entity against whom the arbitrator rules shall be responsible for
promptly reimbursing the other party for his or its

 

6

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees incurred in connection with the arbitration (upon
submission of reasonable documentation therefor).

 

14.                                 Entire Agreement.  This Agreement shall
constitute the sole and entire agreement between the parties with respect to the
subject matter hereof, and supersedes and cancels all prior, concurrent and/or
contemporaneous arrangements, understandings, promises, offers, agreements
and/or discussions, including, but not limited to, those concerning employment
agreements and/or severance benefits, whether written (including, without
limitation, electronic mail) or oral, by or between the parties, regarding the
subject matter hereof; provided, however, that this Agreement is not intended
to, and shall not, supersede, affect, limit, modify or terminate any of the
following, all of which shall remain in full force and effect in accordance with
their respective terms:  (i) the Noncompetition Agreement; (ii) all option
agreements; (iii) the Option Amendment Agreement(s); and (iv) the Registration
Rights Agreement.

 

15.                                 Assignment.  Executive acknowledges that the
services to be rendered hereunder are unique and personal in nature. 
Accordingly, Executive may not assign any rights or delegate any duties or
obligations under this Agreement.  The rights and obligations of the Company
under this Agreement shall automatically be assigned to the successors and
assigns of the Company, and shall inure to the benefit of, and be binding upon,
such successors and assigns, as well as Executive’s heirs and representatives. 
The Company may not assign any rights or delegate any duties or obligations
under this Agreement except to a person or entity that is an assignee or
successor to its business by merger, sale of all or substantially all of its
assets, or otherwise.

 

16.                                 Notices.  All notices required hereunder
shall be in writing and shall be delivered in person, by facsimile or by
certified or registered mail, return receipt requested, and shall be effective
upon sending if by facsimile, or upon receipt if by personal delivery or
certified or registered mail.  All notices shall be addressed as follows or to
such other address as the parties may later provide in writing:

 

if to the Company:  to the attention of the Chairman, Compensation Committee of
the Board of Directors, META Group Inc., 208 Harbor Drive, Stamford, CT  06912

 

if to Executive:  at the home address specified on the signature page of this
Agreement.

 

17.                                 Severability/Reformation.  If any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby, and this Agreement shall be construed
and reformed to the maximum extent permitted by law.  The language of all parts
of this Agreement shall in all cases be construed as a whole according to its
fair meaning and not strictly for or against either of the parties.

 

7

--------------------------------------------------------------------------------


 

18.                                 Modification. This Agreement and the rights,
remedies and obligations contained in any provision hereof may be modified or
waived only in accordance with this Section 18.  No waiver by either party of
any breach by the other or any provision hereof shall be deemed to be a waiver
of any later or other breach thereof or as a waiver of any other provision of
this Agreement.  This Agreement and its terms may not be waived, changed,
discharged or terminated orally or by any course of dealing between the parties,
but only by a written instrument signed by both parties

 

19.                                 Survival of Obligations and Rights.  The
rights and obligations contained herein shall survive the termination of
Executive’s employment for any reason if so provided herein or if necessary or
desirable to fully accomplish the purposes of such provision.

 

20.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

 

21.                                 Section Headings.  The descriptive section
headings herein have been inserted for convenience only and shall not be deemed
to define, limit, or otherwise affect the construction of any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

 

META GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Simmons

 

 

 

 

Title:

Compensation Committee Chairman

 

 

 

 

 

 

 

 

/s/ Dale Kutnick

 

 

DALE KUTNICK

 

 

 

 

 

23 Sherman Turnpike

 

Redding, CT  06875

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

[FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT]

 

META Group, Inc., a Delaware Corporation (the “Company”), hereby grants as of
        , 2001 to you (the “Optionee”), an option to purchase shares (the
“Option Shares”) of its Common Stock, $.01 par value (“Common Stock”), at the
price of $      per share.  The quantity of Option Shares granted and vesting
schedule is defined on the cover page, hereof.  The Option Shares are granted on
the following terms and conditions:

 

1.                                      Grant Under Second Amended and Restated
1995 Stock Plan.  This option is granted pursuant to and is governed by the
Company’s Second Amended and Restated 1995 Stock Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan.  Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date.

 

2.                                      Grant as Non-Qualified Option; Other
Options.  This option shall be treated for federal income tax purposes as a
Non-Qualified Option (rather than an incentive stock option). This option is in
addition to any other options heretofore or hereafter granted to the Optionee by
the Company or any Related Corporation (as defined in the Plan), but a duplicate
original of this instrument shall not effect the grant of another option.

 

3.                                      Vesting of Option if Business
Relationship Continues.  If the Optionee continues to serve the Company or any
Related Corporation in the capacity of an employee, officer, director or
consultant (such service is described herein as maintaining or being involved in
a “Business Relationship with the Company”) through the dates listed under the
column entitled “Full Vest” on the cover page hereof, the Optionee may exercise
this option for the number of shares of Common Stock set opposite the applicable
date.

 

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable.  The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Optionee ceases to
maintain or be involved with a Business Relationship the Company and all Related
Corporations [or dissolves during the term of the Business Relationship]) may be
exercised up to and including the date that is ten years from the date this
option is granted.

 

4.                                      Termination of Business Relationship.

 

(a)           Termination Other than for Cause:  If the Optionee’s Business
Relationship with the Company and all Related Corporations is terminated, other
than by reason of death, disability or dissolution as defined in Section 5 or
termination for Cause as defined in Section 4(c), no further installments of
this option shall become exercisable, and this option shall terminate (and may
no longer be exercised) after the passage of 90 days from the date the Business
Relationship ceases, but in no event later than the scheduled expiration date. 
In such a

 

--------------------------------------------------------------------------------


 

case, the Optionee’s only rights hereunder shall be those that are properly
exercised before the termination of this option.

 

(b)           Termination for Cause:  If the Optionee’s Business Relationship
with the Company is terminated for Cause (as defined in Section 4(c)), this
option shall terminate upon the Optionee’s receipt of written notice of such
termination and shall thereafter not be exercisable to any extent whatsoever.

 

(c)           Definition of Cause:  “Cause” means conduct involving one or more
of the following: (i) the substantial and continuing failure of the Optionee,
after notice thereof, to render services to the Company or Related Corporation
in accordance with the terms or requirements of the Optionee’s Business
Relationship with the Company; (ii) disloyalty, gross negligence, willful
misconduct, dishonesty or breach of fiduciary duty to the Company or Related
Corporation; (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or Related
Corporation which results in direct or indirect loss, damage or injury to the
Company or Related Corporation; (v) the unauthorized disclosure of any trade
secret or confidential information of the Company or Related Corporation; or
(vi) the commission of an act which constitutes unfair competition with the
Company or Related Corporation or which induces any customer or supplier to
break a contract with the Company or Related Corporation.

 

5.                                      Death; Disability; Dissolution.

 

(a)           Death:  If the Optionee is a natural person who dies while
involved in a Business Relationship with the Company, the Optionee’s estate,
personal representative or beneficiary to whom this option has been assigned
pursuant to Section 9 hereof may exercise this option, to the extent this option
is otherwise exercisable on the date of the Optionee’s death, at any time within
one year after the date of death, but not later than the scheduled expiration
date.

 

(b)           Disability:  If the Optionee is a natural person whose Business
Relationship with the Company is terminated by reason of his or her disability
(as defined in the Plan), this option may be exercised, to the extent otherwise
exercisable on the date the Business Relationship was terminated, at any time
within 180 days after such termination, but not later than the scheduled
expiration date.

 

(c)           Effect of Termination:  At the expiration of such 180-day period
provided in paragraph (a) or (b) of this Section 5 or the scheduled expiration
date, whichever is the earlier, this option shall terminate (and shall no longer
be exercisable) and the only rights hereunder shall be those as to which the
option was properly exercised before such termination.

 

(d)           Dissolution:  If the Optionee is a corporation, partnership, trust
or other entity that is dissolved, is liquidated, becomes insolvent or enters
into a merger or acquisition with respect to which the Optionee is not the
surviving entity, at a time when the Optionee is involved in a Business
Relationship with the Company, this option shall immediately terminate as of the
date of such event (and shall thereafter not be exercisable to any extent
whatsoever),

 

2

--------------------------------------------------------------------------------


 

and the only rights hereunder shall be those as to which this option was
properly exercised before such dissolution or other event.

 

6.                                      Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share unless
such exercise is with respect to the final installment of stock subject to this
option and cash in lieu of a fractional share must be paid, in accordance with
Paragraph 13(G) of the Plan, to permit the Optionee to exercise completely such
final installment.  Any fractional share with respect to which an installment of
this option cannot be exercised because of the limitation contained in the
preceding sentence shall remain subject to this option and shall be available
for later purchase by the Optionee in accordance with the terms hereof.

 

7.                                      Payment of Price.

 

(a)           Form of Payment:  The option price shall be paid in the following
manner:

 

(i)                  in cash or by check;

 

(ii)                 subject to paragraph 7(b) below, by delivery of shares of
the Company’s Common Stock having a fair market value (as determined by the
Committee) equal as of the date of exercise to the option price;

 

(iii)                by delivery of an assignment satisfactory in form and
substance to the Company of a sufficient amount of the proceeds from the sale of
the Option Shares and an instruction to the broker or selling agent to pay that
amount to the Company; or

 

(iv)                by any combination of the foregoing.

 

(b)           Limitations on Payment by Delivery of Common Stock:  If the
Optionee delivers Common Stock held by the Optionee (“Old Stock”) to the Company
in full or partial payment of the option price, and the Old Stock so delivered
is subject to restrictions or limitations imposed by agreement between the
Optionee and the Company, an equivalent number of Option Shares shall be subject
to all restrictions and limitations applicable to the Old Stock to the extent
that the Optionee paid for the Option Shares by delivery of Old Stock, in
addition to any restrictions or limitations imposed by this Agreement. 
Notwithstanding the foregoing, the Optionee may not pay any part of the exercise
price hereof by transferring Common Stock to the Company unless such Common
Stock has been owned by the Optionee free of any substantial risk of forfeiture
for at least six months.

 

(c)           Permitted Payment by Recourse Note:  In addition, if this
paragraph is initialed below by the person signing this Agreement on behalf of
the Company, the option price may be paid by delivery of the Optionee’s
three-year personal recourse promissory note bearing

 

3

--------------------------------------------------------------------------------


 

interest payable not less than annually at the applicable Federal rate, as
defined in Section 1274(d) of the Code.

 

 

 

 

 

(initials)

 

 

8.                                      Method of Exercising Option.  Subject to
the terms and conditions of this Agreement, this option may be exercised by
written notice to the Company, at the principal executive office of the Company,
or to such transfer agent as the Company shall designate.  Such notice shall
state the election to exercise this option and the number of Option Shares for
which it is being exercised and shall be signed by the person or persons so
exercising this option.  Such notice shall be accompanied by payment of the full
purchase price of such shares, and the Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received.   Such certificate or certificates shall be registered in the
name of the person or persons so exercising this option (or, if this option is
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship).  If any person or persons
other than the Optionee exercises this option pursuant to Section 5 hereof, such
notice shall be accompanied by appropriate proof of the right of such person or
persons to exercise this option.

 

9.                                      Option Not Transferable.  This option is
not transferable or assignable except by will or by the laws of descent and
distribution or pursuant to a valid domestic relations order.  Except as set
forth in the preceding sentence, during the Optionee’s lifetime, only the
Optionee may exercise this option.

 

10.                               No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Optionee to exercise
it.

 

11.                               No Obligation to Continue Business
Relationship.  Neither the Plan, this Agreement, nor the grant of this option
imposes any obligation on the Company or any Related Corporation to continue to
maintain a Business Relationship with the Optionee.

 

12.                               No Rights as Stockholder until Exercise.  The
Optionee has no rights as a stockholder with respect to the Option Shares until
such time as the Optionee has exercised this option by delivering a notice of
exercise and has paid in full the purchase price for the number of shares for
which this option is to be so exercised in accordance with Section 9.  Except as
is expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to such date of exercise.

 

13.                               Capital Changes and Business Successions.  The
Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

4

--------------------------------------------------------------------------------


 

14.                               Withholding Taxes.  If the Company or any
Related Corporation in its discretion determines that it is obligated to
withhold any tax in connection with the exercise of this option, or in
connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company or any Related Corporation may withhold from the
Optionee’s wages or other remuneration the appropriate amount of tax.  At the
discretion of the Company or Related Corporation, the amount required to be
withheld may be withheld in cash from such wages or other remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Optionee on exercise of this option.  The Optionee further agrees that, if the
Company or Related Corporation does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company or Related Corporation, the Optionee shall make reimbursement on
demand, in cash, for the amount underwithheld.

 

15.                               Lock-up Agreement.  The Employee agrees that
in connection with an underwritten public offering of Common Stock, upon the
request of the Company or the principal underwriter managing such public
offering, this Option and the Option Shares may not be sold, offered for sale or
otherwise disposed of without the prior written consent of the Company or such
underwriter, as the case may be, for at least 270 days after the effectiveness
of the Registration Statement filed in connection with such offering, or such
longer period of time as the Board of Directors may determine if all of the
Company’s directors and officers agree to be similarly bound.  The lock-up
agreement established pursuant to this paragraph 16 shall have perpetual
duration.

 

16.                               Arbitration.  Any dispute, controversy, or
claim arising out of, in connection with, or relating to the performance of this
Agreement or its termination shall be settled by arbitration in the State of
Connecticut, pursuant to the rules then pertaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

17.                               Provision of Documentation to Employee.  By
signing this Agreement the Optionee acknowledges receipt of a copy of this
Agreement and a copy of the Plan.

 

18.                               Miscellaneous.

 

(a)  Notices:  All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below.  The addresses for such notices may
be changed from time to time by written notice given in the manner provided for
herein.

 

(b)  Entire Agreement; Modification:  This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties.

 

5

--------------------------------------------------------------------------------


 

(c)  Severability:  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(d)  Successors and Assigns: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

 

(e)  Governing Law:  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.  The preceding choice of law
provision shall apply to all claims, under any theory whatsoever, arising out of
the relationship of the parties contemplated herein.

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

AMENDMENT

TO

OPTION AGREEMENTS

 

This AMENDMENT is entered into as of July 31, 2002 (the “Amendment”) by and
between META Group, Inc., a Delaware corporation (the “Company”), and Dale
Kutnick (“Kutnick”).

 

WHEREAS, the Company and Kutnick have entered into a Severance Agreement dated
as of the date hereof that sets forth the terms and conditions of their
agreement with respect to META’s provision of certain payments and benefits to
Kutnick (the “Severance Agreement”);

 

WHEREAS, the Company and Kutnick wish to amend the terms of all stock options
held by Kutnick as of the date hereof and the stock option agreements related
thereto, including but not limited to those agreements listed on Exhibit A
hereto (each an “Option Agreement” and collectively the “Option Agreements”);

 

NOW, THEREFORE, in consideration of these premises and the mutual agreements,
provisions and covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Kutnick agree as follows:

 

1.                                       The term “Agreement” as used in each
Option Agreement shall be deemed to refer to each Option Agreement as amended
hereby.

 

2.                                       Section 3 of each Option Agreement is
hereby amended to read in its entirety as follows:

 

Vesting of Option if Employment Continues; Acceleration on Certain Events.

 

(a)           Subject to Section 3(b), if the Employee has continued to be
employed by the Company or any Related Corporation through the relevant vesting
dates as set forth herein, the Employee may exercise this option for the number
of shares of Common Stock which have vested as of such date.

 

(b)           In addition to the foregoing, but subject to Section 4, (i) if the
Employee’s employment with the Company and all Related Corporations is
terminated (x) by the Company without “Cause” (as defined in the Severance
Agreement between the Company and Employee dated as of July 31, 2002 (the
“Severance Agreement”)), (y) in the event of the Employee’s death or Disability,
or (z) on or after the date that is 30 days from the Effective Date (as defined
in the Severance Agreement) and provided that no facts or circumstances that
would constitute

 

--------------------------------------------------------------------------------


 

Cause then exist, by Employee for any reason, and, in each case, the Employee
(or in the event of the Employee’s death or Disability, the executor of the
Employee’s estate or the Employee’s guardian, as the case may be) executes the
Release attached as Exhibit D to the Severance Agreement (the “Release
Agreement”) and the revocation period of such Release Agreement has expired
without the Employee having exercised his revocation rights, or (ii) upon a
“Change of Control” (as defined below), then, in each case, this option shall
become exercisable for an additional number of Option Shares, if any, equal to
the total number of Option Shares with respect to which this option is not yet
exercisable at the time of any such termination or Change of Control, as the
case may be.

 

(c)           Notwithstanding the foregoing, in accordance with and subject to
the provisions of the Plan, the Committee may, in its discretion, further
accelerate the date that any installment of this Option becomes exercisable. 
The foregoing rights are cumulative and (subject to Sections 4 or 5 hereof if
the Employee ceases to be employed by the Company and all Related Corporations)
may be exercised on or before the date which is five years from the date this
option is granted.

 

(d)           “Change of Control” shall mean:  (i) the sale of the Company by
merger, exchange, tender offer or similar transaction in which the shareholders
of the Company in their capacity as such no longer own a majority of the
outstanding equity securities of the Company (or its successor); (ii) any sale
of all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction) or (iii) any other acquisition of the
business of the Company, as determined by the Board in its sole discretion.

 

3.                                       Section 4 of each Option Agreement is
hereby amended to read in its entirety as follows:

 

Termination of Employment.

 

(a)           Termination Other Than for Cause:  If the employment of the
Employee is terminated due to the Employee’s voluntary resignation of his
employment for any reason (other than a resignation specified in subsection (i)
of the next sentence), no further installments of this option shall become
exercisable, and this option shall terminate (and may no longer be exercised)
after the passage of 90 days from the Employee’s last day of employment, but in
no event later than the scheduled expiration date.  If the employment of the
Employee is terminated (i) due to the Employee’s voluntary resignation of his
employment for any reason on or after the date that is 30 days from the
Effective Date and provided no facts or circumstances that would constitute
Cause then exist or (ii) by the Company without Cause, in each case no further
installments of this option shall become exercisable (other than as specified in
Section 3(b)), and this option shall terminate (and may no longer be exercised)
after the passage of two years from the Employee’s last day of employment, but
in no event later than the scheduled expiration date.

 

2

--------------------------------------------------------------------------------


 

In the foregoing cases, the Employee’s only rights hereunder shall be those that
are properly exercised before the termination of this option.

 

(b)           Termination for Cause or Breach of Severance Agreement: 
Notwithstanding the provisions of Sections 3 and 4, if the employment of the
Employee is terminated for Cause or Employee breaches Section 1 of the
“Noncompetition Agreement” (as defined in the Severance Agreement) and/or
materially breaches his obligations under the Noncompetition Agreement (other
than Section 1) or the Severance Agreement, this option shall terminate upon the
Employee’s receipt of written notice of such termination or breach and shall
thereafter not be exercisable to any extent whatsoever.

 

4.                                       Section 5 of each Option Agreement is
hereby amended to read in its entirety as follows:

 

Death; Disability.

 

(a)           Death:  If the Employee dies while in the employ of the Company or
any Related Corporation, the Employee’s estate, personal representative or
beneficiary to whom this option has been assigned pursuant to Section 9 hereof
may exercise this option, to the extent this option is otherwise exercisable on
the date of the Employee’s death (taking into account Section 3(b)), at any time
within two years after the date of death, but not later than the scheduled
expiration date.

 

(b)           Disability:  If the Employee ceases to be employed by the Company
and all Related Corporations by reason of his or her “Disability” (as defined in
the Plan), this option may be exercised, to the extent otherwise exercisable on
the date of such cessation of his or her employment (taking into account Section
3(b)), at any time within two years after such cessation, but not later than the
scheduled expiration date.

 

(c)           Effect of Termination:  At the expiration of the two-year period
provided in paragraph (a) or (b) of this Section 5 or the scheduled expiration
date, whichever is the earlier, this option shall terminate (and shall no longer
be exercisable) and the only rights hereunder shall be those as to which the
option was properly exercised before such termination.

 

5.                                       Kutnick acknowledges that this
Amendment and/or the exercise of options to purchase common stock, $.01 par
value per share, of the Company under any Option Agreement may cause adverse tax
consequences to Kutnick, including, without limitation, the possibility that
options originally granted as incentive stock options may cease to qualify as
incentive stock options under Section 422 of the Internal Revenue Code of 1986,
as amended, and that the Company may withhold from Kutnick’s wages or other
remuneration an amount of tax required to be withheld, if any, in connection
with the exercise of such options.

 

6.                                       This Amendment shall be effective as of
the date hereof and, except as set forth herein, the Option Agreements shall
remain in full force and effect and shall be otherwise unaffected hereby.

 

3

--------------------------------------------------------------------------------


 

7.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

8.                                       This Amendment may be memorialized, at
the Company’s option, as a separate amendment to the Option Agreements or
included in amended and restated Option Agreements.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

META GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Simmons

 

 

Name:

Michael Simmons

 

 

Title:

Compensation Committee Chairman

 

 

 

 

 

 

 

 

/s/ Dale Kutnick

 

 

Dale Kutnick

 

5

--------------------------------------------------------------------------------


 

Exhibit A:  Option Agreements

 

1.               Non-Qualified Stock Option Agreement dated April 3, 1997 by and
between Dale Kutnick and META Group, Inc.

 

2.               Incentive Stock Option Agreement dated January 13, 1998 by and
between Dale Kutnick and META Group, Inc.

 

3.               Non-Qualified Stock Option Agreement dated January 13, 1998 by
and between Dale Kutnick and META Group, Inc.

 

4.               Non-Qualified Stock Option Agreement dated April 16, 1999 by
and between Dale Kutnick and META Group, Inc.

 

5.               Non-Qualified Stock Option Agreement dated April 16, 1999 by
and between Dale Kutnick and META Group, Inc.

 

6.               Incentive Stock Option Agreement dated April 6, 2000 by and
between Dale Kutnick and META Group, Inc.

 

7.               Non-Qualified Stock Option Agreement dated May 10, 2001 by and
between Dale Kutnick and META Group, Inc.

 

8.               Non-Qualified Stock Option Agreement dated September 24, 2001
by and between Dale Kutnick and META Group, Inc.

 

9.               Non-Qualified Stock Option Agreement dated April 23, 2002 by
and between Dale Kutnick and META Group, Inc.

 

6

--------------------------------------------------------------------------------


 

Exhibit C

 


REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement dated as of July 31, 2002 (the “Agreement”)
by and between META Group, Inc., a Delaware corporation (“META”), and Dale
Kutnick (“Kutnick”):

 

WITNESSETH:

 

WHEREAS, META and Kutnick have entered into a Severance Agreement dated as of
the date hereof that sets forth the terms and conditions of their agreement with
respect to META’s provision of certain payments and benefits to Kutnick (the
“Severance Agreement”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Kutnick desires to have, and META is willing to grant to Kutnick, certain rights
to have registered for resale to the public (i) shares of META’s common stock,
$.01 par value per share (the “Common Stock”), owned by Kutnick or by Kutnick as
custodian for Kyja Kutnick, Toren G. Kutnick or Varyk G. Kutnick and (ii)
certain shares of Common Stock received by Kutnick pursuant to the exercise of
options to purchase Common Stock;

 

NOW, THEREFORE, in consideration of these premises and the mutual agreements,
provisions and covenants contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
META and Kutnick agree as follows:

 

ARTICLE I

 

DEFINITIONS AND EFFECTIVENESS

 

1.1                                 Common Definitions.  Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement that are
defined in the Severance Agreement shall have the meanings assigned to them in
the Severance Agreement.

 

1.2                                 Certain Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

“Holder” shall mean each of Kutnick or Kutnick as custodian for Kyja Kutnick,
Toren G. Kutnick or Varyk G. Kutnick, provided that each person continues to
hold Registrable Shares, and all other holders of Registrable Shares, provided
that each such holder received such Registrable Shares in accordance with
Section 2.8 hereof.

 

--------------------------------------------------------------------------------


 

“Registration Expenses” means the expenses incurred by META in complying with
Section 2.1 hereof, including registration and filing fees, securities exchange
or market listing fees, printing expenses, fees and disbursements of counsel for
META, state Blue Sky fees and expenses, and the expense of any special audits
incident to or required by any such registration, but excluding any underwriting
commissions, discounts and selling concessions and any stock transfer, issuance
or other taxes and fees and expenses of counsel to any Holder, if any, in the
case of such exclusions, relating to Registrable Shares.

 

“Registrable Shares” means any shares of Common Stock owned by Kutnick or by
Kutnick as custodian for Kyja Kutnick, Toren G. Kutnick or Varyk G. Kutnick as
of the date hereof and any additional registered or unregistered shares received
by Kutnick during the period for which the effectiveness of a registration
statement is required to be maintained in accordance with Article II pursuant to
(i) an exercise of stock options held by Kutnick as of August 17, 2002, (ii) a
receipt of a stock dividend on the Registrable Shares, or (iii) a stock split or
similar recapitalization of the Common Stock pursuant to which additional shares
are received in respect of Registrable Shares, provided, however, that
Registrable Shares shall not include any such shares of Common Stock that as of
the date of the determination may be sold without limitation pursuant to
Rule 144 under the U.S. Securities Act of 1933, as amended (the “Securities
Act”).

 

1.3                                 Additional Definitions.  Each of the
following terms is defined in the Section set forth opposite such term:

 

Term

 

Section

 

 

 

 

 

Agreement

 

Recitals

 

Common Stock

 

Recitals

 

Effectiveness Date

 

1.4

 

Kutnick

 

Recitals

 

META

 

Recitals

 

Registration Statement

 

2.1

 

Release Agreement

 

1.4

 

Securities Act

 

1.2

 

Selling Stockholder(s)

 

2.1

 

Severance Agreement

 

Recitals

 

Termination Date

 

2.1

 

 

1.4                                 Effectiveness.  This Agreement shall not
become effective until the date on which (i) Kutnick is no longer an employee of
META or any of META’s subsidiaries, (ii) Kutnick has executed a comprehensive
release agreement in a form and of a scope acceptable to META (the “Release
Agreement”) and (iii) the Release Agreement has become irrevocable (the
“Effectiveness Date”).  Notwithstanding the foregoing, this agreement shall not
become effective if Kutnick’s employment with META is terminated at any time for
“Cause” (as defined in the Severance Agreement).

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

REGISTRATION RIGHTS

 

2.1                                 Incidental Registration.  If at any time on
or after the Effectiveness Date but prior to the Termination Date META proposes
to register any of its Common Stock under the Securities Act for sale to the
public by META in a firm commitment underwritten primary public offering (except
with respect to registration statements on Forms S-4, S-8 or their then
equivalents, the registration of shares to be offered solely for the account of
a person or persons other than META, the registration of shares to be issued
solely in connection with an acquisition of an entity or business, the
registration of shares issuable solely upon the exercise of stock options, or
the registration of shares issuable solely pursuant to employee benefit plans),
each such time it will give written, confidential notice to each Holder of its
intention so to do and such Holder hereby agrees to treat such information
confidentially and not to disclose it to any person or entity until META so
publicly discloses it.  Upon the written request of each Holder to register his,
her or its Registrable Shares, received by META within 10 days after the giving
of any such notice by META, META will use commercially reasonable efforts to
cause the Registrable Shares as to which registration shall have been so
requested to be included in the securities to be covered by the registration
statement proposed to be filed by META (the “Registration Statement”), provided,
however, that META’s obligation to register Registrable Shares pursuant to such
a request shall be conditioned on the requirements that (i) such Registrable
Shares represent, in the aggregate, (a) at least $500,000 (based on the proposed
maximum offering price per share) and (b) not more than 15% of the proposed
maximum aggregate offering price when considered together with the shares META
intends to register on its behalf and on the behalf of non–Holders and (ii)
META, in its sole discretion and for any reason, does not withdraw such
Registration Statement.  The number of Registrable Shares to be included in any
such registration may be reduced in whole or in part (prior to any reduction of
the number of securities to be included in the Registration Statement held by
any other persons who have contractual rights to include such securities in the
Registration Statement and as who have requested the inclusion of such
securities in the Registration Statement) in the managing underwriter’s sole
discretion if and to the extent that the managing underwriter shall be of the
opinion that such inclusion would adversely affect the marketing of the
securities to be sold by META therein.  Notwithstanding the foregoing, the
rights granted by META under this Section 2.1 shall terminate (the “Termination
Date”) on the earlier of (i) the date which is the first anniversary of the date
of effectiveness of this Agreement, (ii) the date on which META consummates one
incidental registration for the benefit of any Holders (each a “Selling
Stockholder” and collectively the “Selling Stockholders”) or (iii) the date on
which all Registrable Shares included on a Registration Statement shall have
been either transferred pursuant to such Registration Statement or are no longer
Registrable Shares.  If the number of Registrable Shares to be included in such
registration is reduced by 50% by the managing underwriter in accordance with
this Section 2.1 or if META, in its sole discretion and for any reason,
withdraws such registration, then such registration shall not count as such for
the purpose of the immediately preceding sentence.

 

3

--------------------------------------------------------------------------------


 

2.2                                 Further Obligations of META.  META shall
also do the following:

 

(a)           Notify each Selling Stockholder promptly upon the effectiveness of
a Registration Statement and furnish to each Selling Stockholder such copies of
each preliminary and final prospectus and such other documents as each Selling
Stockholder may reasonably request to facilitate the public offering of his, her
or its Registrable Shares;

 

(b)           Use commercially reasonable efforts to register or qualify the
shares covered by a Registration Statement under the applicable securities or
Blue Sky laws of such jurisdictions as the managing underwriter of the offering
in respect thereof may reasonably request; provided, however, that META shall
not be obligated to qualify to do business in any jurisdictions where it is not
then so qualified or to take any action which would subject it to the service of
process in suits other than those arising out of the offer or sale of the
securities covered by such Registration Statement in any jurisdiction where it
is not then so subject;

 

(c)           Furnish, upon request, to each Selling Stockholder a copy of all
documents filed with the United States Securities and Exchange Commission in
connection with any such offering of the Registrable Shares; and

 

(d)           Notify each Selling Stockholder on a timely basis at any time when
a prospectus relating to the Registrable Shares is required to be delivered
under the Securities Act of the happening of any event as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing and, at the request of the managing
underwriter, prepare and furnish to the managing underwriter and each Selling
Stockholder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
offerees of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.

 

2.3                                 Further Obligations of Selling
Stockholders.  In connection with any registration pursuant to this Agreement in
which Registrable Shares held by a Selling Stockholder are to be registered,
each Selling Stockholder shall furnish to META in writing such information with
respect to each Selling Stockholder and the sale or distribution of Registrable
Shares by such Selling Stockholder as META requests for use in connection with
any Registration Statement or prospectus or otherwise as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement.  Notwithstanding any other provision hereof, such provision of
information shall be a condition precedent to the obligations of META pursuant
to this Agreement.

 

2.4                                 Allocation of Expenses.  META shall pay all
of the Registration Expenses incurred by META in complying with Section 2.1 of
this Agreement.  In no event shall META have any obligation to pay or otherwise
bear any portion of the underwriters’ commissions or discounts and selling
concessions, any fees and expenses of counsel to the Selling Stockholders,

 

4

--------------------------------------------------------------------------------


 

if any, or stock transfer, issuance or other tax attributable to the Registrable
Shares being offered and sold by any of the Selling Stockholders.

 

2.5                                 Underwriting Agreement.  In connection with
each registration pursuant to Section 2.1, each Selling Stockholder agrees to
enter into a written agreement with the underwriters provided in such form and
containing such provisions as are customary in the securities business for such
an arrangement between such underwriters, companies of META’s size and
investment stature and selling stockholders that are affiliates of the issuer. 
Notwithstanding any other provision hereof, such provision of information shall
be a condition precedent to the obligations of META pursuant to this Agreement.

 

2.6                                 “Lock-Up” Agreement.  Each Selling
Stockholder agrees that, in connection with any offer for sale to the public by
META of any of its securities, such Selling Stockholder shall not offer, sell,
grant any option or right to buy or sell, or otherwise transfer or dispose of in
any manner any Common Stock or other securities of META held by him, her or it
during the 180-day period following the effective date of any registration
statement of META filed under the Securities Act in connection with such offer
for sale to the public and will sign a “lock-up” agreement to such effect.  Such
“lock-up” agreement shall be in writing and in form and substance reasonably
satisfactory to META and the managing underwriter(s) of any such offering.  META
may impose stop-transfer instructions with respect to the securities subject to
the foregoing restrictions until the end of such 180-day period.

 

2.7                                 Sale or Transfer of Shares.  The Registrable
Shares shall not be sold or transferred unless either (i) they shall have been
registered under the Securities Act, or (ii) META shall have been furnished with
an opinion of legal counsel, satisfactory to META, to the effect that such sale
or transfer is exempt from the registration requirements of the Securities Act.

 

2.8                                 Transferability.  The registration rights
granted in this Agreement may be assigned or transferred in connection with a
sale of Registrable Shares or otherwise if (a) the assignee or transferee (i) is
a transferee of Kutnick by will or the laws of descent and distribution, (ii) is
a spouse or child of Kutnick, or a trust of which Kutnick or his spouse or child
is the beneficiary or (iii) is a beneficiary of a trust of which Kutnick is a or
the sole trustee and (b) such assignee or transferee notifies META of such
assignment or transfer in writing, provides META with his, her or its name and
address and the number of Registrable Shares acquired, and agrees in writing (in
form and substance satisfactory to META) to be bound by the terms and conditions
of this Agreement.  Except as provided in the previous sentence, the
registration rights granted in this Agreement may not be assigned or transferred
in connection with a sale of the Registrable Shares or otherwise.

 

2.9                                 Indemnification and Contribution.

 

(a)           In the event a Registration Statement is filed pursuant to Section
2.1, META will indemnify and hold harmless each Selling Stockholder against any
losses, claims, damages or liabilities actually incurred to which such Selling
Stockholder becomes subject under the Securities Act, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement of any material fact contained in

 

5

--------------------------------------------------------------------------------


 

such Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such Selling Stockholder for a single legal counsel or other
expenses reasonably incurred by such Selling Stockholders in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that META will not be liable in any such case (x) if and to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or omission so made in reliance upon or in
conformity with information furnished by such Selling Stockholder for use in
such Registration Statement or prospectus or (y) if in the case of a sale
directly by such Selling Stockholder of Registrable Shares, such untrue
statement or omission was contained in a preliminary prospectus and corrected in
a final or amended prospectus, and such Selling Stockholder failed to deliver a
copy of the final or amended prospectus at or prior to the confirmation of the
sale of the Registrable Shares to the person asserting any such loss, claim,
damage or liability in any case where such delivery is required by the
Securities Act or any state securities laws.

 

(b)           In the event a Registration Statement is filed pursuant to Section
2.1, each Selling Stockholder, severally and not jointly, will indemnify and
hold harmless META, each person, if any, who controls META within the meaning of
the Securities Act, each officer of META who signs the Registration Statement,
each director of META, each underwriter and each person who controls any
underwriter within the meaning of the Securities Act, against all losses,
claims, damages or liabilities actually incurred to which META or such officer,
director, underwriter or controlling person may become subject under the
Securities Act insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
of any material fact contained in such Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse META and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that such Selling
Stockholder will be liable hereunder in any such case (x) if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or omission made in reliance upon or in conformity with
information furnished by such Selling Stockholder, as such, for use in such
Registration Statement or prospectus or (y) if in the case of a sale directly by
such Selling Stockholder of Registrable Shares, such untrue statement or
omission was contained in a preliminary prospectus and corrected in a final or
amended prospectus, and such Selling Stockholder failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Shares to the person asserting any such loss, claim, damage or
liability in any case where such delivery is required by the Securities Act or
any state securities laws, and provided, further, however, that the liability of
each Selling Stockholder hereunder shall be limited to the net proceeds received
by such Selling Stockholder from the sale of Registrable Shares covered by such
Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 2.9 and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 2.9 if and to the extent the indemnifying party is prejudiced by such
omission.  In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.9 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
that are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified party
shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
expenses and fees of a single such separate counsel and other reasonably
incurred expenses related to such participation to be reimbursed by the
indemnifying party as incurred.  No indemnified party shall settle, compromise
or consent to the entry of a judgment in any pending or threatened action, suit,
proceeding or other claim for which recovery may be available under this Section
2.9 without the prior written consent of the indemnifying party.

 

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any Selling
Stockholder exercising rights under this Agreement makes a claim for
indemnification pursuant to this Section 2.9 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 2.9  provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any such
Selling Stockholder in circumstances for which indemnification is provided under
this Section 2.9; then, and in each such case, META and such Selling Stockholder
will contribute to the aggregate losses, claims, damages or liabilities to which
they may be subject (after contribution from others) in such proportion so that
such Selling Stockholder is responsible for the portion represented by the
percentage that the public offering price of its Registrable Shares offered by a
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, and META is responsible for the
remaining portion; provided, however, that, in any such case, (A) no such
Selling Stockholder will be required to contribute any amount in excess of the
public offering price of all such Registrable Shares offered by it pursuant to
such Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the

 

7

--------------------------------------------------------------------------------


 

Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.  The Company and each
Selling Stockholders agree that it would not be just and equitable if
contribution pursuant to this Section 2.9 were determined by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 2.9.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                                 Termination. The registration rights set
forth in this Agreement shall terminate as set forth in Section 2.1 or if
Kutnick breaches his obligations under the Severance Agreement or
“Noncompetition Agreement” (as such term is defined in the Severance Agreement),
and the other terms and provisions hereof shall survive indefinitely.

 

3.2                                 Law Governing.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to its principles or rules of conflicts of laws
to the extent that such principles or rules would require or permit the
application of the laws of another jurisdiction.

 

3.3                                 Amendment; Waiver.  This Agreement may be
amended, and any provision hereof may be waived, only with the written consent
of META and Dale Kutnick, or as to another Holder, such Holder.

 

3.4                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

3.5                                 Notices.  All notices, requests and other
communications to either party hereunder shall be in writing (including telecopy
or similar writing) and shall be given,

 

if to META, to:

 

META Group, Inc.

208 Harbor Drive

P.O. Box 120061

Stamford, CT  06912-0061

Attention:  Chief Financial Officer

Telecopy:  (203) 973-6921

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Mark J. Macenka, Esq.

Testa, Hurwitz & Thibeault, LLP

125 High Street

Boston, MA 02110

Telecopy: (617) 248-7100

 

If to Kutnick:

 

Dale Kutnick

23 Sherman Turnpike

Redding, CT 06875

 

If to a Holder other than Dale Kutnick, to such Holder’s address as set forth in
the records of META.

 

Whenever notice is required to be given under the terms of this Agreement, it
shall be deemed delivered at the earlier of (i) the time it is sent by the
sender if sent via telecopy or certified or registered mail, return receipt
requested, postage prepaid, addressed to the party for whom intended at the
telecopy number or address identified above (or such other telecopy number or
address as either party may designate in writing to the other pursuant to this
paragraph) or (ii) the time it is actually received by the party for whom it is
intended.

 

3.6                                 Invalidity of Provisions.  Each of the
provisions contained in this Agreement is distinct and severable and a
declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof or thereof.

 

3.7                                 Counterparts; Facsimile Signatures.  This
Agreement may be executed simultaneously in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  For the purposes of executing this
Agreement, a document signed and transmitted by facsimile machine or telecopier
shall be treated as an original document.

 

3.8                                 Integration.  This Agreement contains the
entire agreement between the parties hereto as to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties on the date first above written.

 

 

 

META GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Simmons

 

 

Name:

Michael Simmons

 

 

Title:

Compensation Committee Chairman

 

 

 

 

 

 

/s/ Dale Kutnick

 

 

Dale Kutnick

 

 

 

 

 

/s/ Dale Kutnick

 

 

Dale Kutnick

 

As custodian for Kyja Kutnick

 

 

 

 

 

/s/ Dale Kutnick

 

 

Dale Kutnick

 

As custodian for Toren G. Kutnick

 

 

 

 

 

/s/ Dale Kutnick

 

 

Dale Kutnick

 

As custodian for Varyk G. Kutnick

 

10

--------------------------------------------------------------------------------


 

Exhibit D

FORM OF RELEASE

 

This Release (the “Agreement”) is hereby made by [EMPLOYEE] to the Company. 
References to the “Company” shall refer to META Group, Inc.

 

1.                                      Employment Status and Final Payments:

 

(a)                                  I understand that my separation from
employment with the Company will be effective as of [insert separation date]
(the “Termination Date”).  As of the Termination Date, I understand my salary
will cease, and any entitlement I have or might have under a Company-provided
benefit plan, program, contract or practice (the “Plans”) will terminate, except
as required by the Plans, federal or state law, or as otherwise described below.

 

(b)                                 The Termination Date shall be the date of
the “qualifying event” under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) and I understand that the Company will present me with
information on COBRA under separate cover.

 

2.                                      Consideration:  This Agreement is made
by me in exchange for, and in consideration of the Severance Benefits set forth
in Section 5 of the Severance Agreement between the Company and me, dated as of
July 31, 2002 (the “Severance Agreement”).

 

3.                                      Release:

 

(a)           In exchange for the amounts described in Section 2, which are in
addition to anything of value to which I am entitled to receive, and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, me
and my representatives, agents, estate, heirs, successors and assigns,
absolutely and unconditionally hereby release, remise, discharge, indemnify and
hold harmless the Company Releasees (defined to include the Company and/or any
of its parents, subsidiaries or affiliates, predecessors, successors or assigns,
and its and their respective current and/or former partners, directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, liabilities, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected, that
I may have or have had against the Company Releasees relating to or arising out
of my employment, change in employment status and/or the termination of my
employment with the Company and arising from conduct occurring up to and through
the date of this Agreement (“Claims”).  This release is intended by me to act as
a full and total release of any Claims, whether specifically enumerated herein
or not, including, but not limited to, any Claims arising from any federal,
state or local law, regulation or constitution dealing with either employment,
employment benefits or employment discrimination, except this release shall not
waive any Claims I may have:  (i) arising after the date I sign this Agreement;
(ii) for accrued employee benefits under the Plans and accrued and unpaid salary
and expense reimbursement, in each case as of the date of this Agreement; (iii)
relating to my rights as a stockholder or security holder of the Company; (iv)

 

--------------------------------------------------------------------------------


 

relating to any indemnification rights pursuant to the Company’s charter,
certificate of incorporation, by-laws or directors’ and officers’ insurance
policies or otherwise; or (v) pursuant to the Severance Agreement.

 

(b)           Listed below, by way of example only, are statutes and laws under
which I waive, and will not bring any, Claim, except as otherwise provided in
subsections (i)-(v) of Section 3(a) hereof.  The Claims so released or
acknowledged not to exist include, but are not limited to, any alleged violation
of:

 

The National Labor Relations Act, as amended;

 

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et seq.;

 

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

The Employee Retirement Income Security Act of 1974, as amended, 29 U.S. C. 1001
et seq.;

 

The Immigration Reform Control Act, as amended;

 

The Americans with Disabilities Act of 1990;

 

The Fair Labor Standards Act, as amended;

 

The Occupational Safety and Health Act, as amended;

 

The Family and Medical Leave Act of 1993;

 

The Consolidated Omnibus Budget Reconciliation Act, as amended;

 

The laws of the State of Connecticut relating to family and medical leave,
discrimination on the basis of race, color, religion, creed, sex, sex
harassment, sexual orientation, marital status, national origin, ancestry,
handicap, disability, veteran’s status, alienage, blindness, present or past
history of mental disorders or physical disability, candidacy for or activity in
a general assembly or other public office, constitutionally protected acts of
speech, whistleblower status, use of tobacco products outside course of
employment, membership in any organization engaged in civil defense, veteran’s
status or any military service or application for military service and any claim
for retaliation for asserting Worker’s Compensation rights as well as wrongful
termination or breach of any express or implied employment contract.

 

The laws of the State of Connecticut relating to Workers’ Compensation;

 

The laws of the State of Connecticut relating to the payment of wages;

 

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

2

--------------------------------------------------------------------------------


 

Any public policy, contract, tort, or other common law cause of action,
including but not limited to breach of contract, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation, wrongful discharge;

 

Any claim for breach of the Severance Agreement arising through the date I
execute this Agreement; or

 

Any allegation for costs, fees, or other expenses, including attorneys’ fees,
incurred in any such matter.

 

4.                                      Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967.  Since I am 40 years of age or
older, I have been informed that I have or might have specific rights and/or
Claims under the Age Discrimination in Employment Act of 1967 (“ADEA”) and I
agree that:

 

(a)           In consideration for the amounts described in Section 2, which I
am not otherwise entitled to receive, I specifically waive such rights and/or
Claims under the ADEA to the extent that such rights and/or Claims arose prior
to or on the date this Agreement was executed;

 

(b)           I understand that rights or Claims under the ADEA which may arise
after the date this Agreement is executed are not waived by me;

 

(c)           I acknowledge that I have been advised of my right to consult with
my counsel of choice prior to executing this Agreement and I have not been
subject to any undue or improper influence interfering with the exercise of my
free will in deciding whether to consult with counsel;

 

(d)           I further acknowledge that I have been informed that I have at
least 21 days within which to consider the terms of this Agreement and to
consult with or seek advice from an attorney or any other person of my choosing;

 

(e)           I have carefully read and fully understand all of the provisions
of this Agreement, and I knowingly and voluntarily agree to all of the terms set
forth in this Agreement; and

 

(f)            I agree that any revisions to this Agreement will not affect or
extend the calculation of the 21-day period provided in Section (d) above.

 

5.                                      Accord and Satisfaction:  The amounts
set forth above in Sections 1 and 2 shall be complete and unconditional payment,
settlement, accord and/or satisfaction with respect to all Claims (except those
set forth in subsections (i)-(v) of Section 3(a) and except for any earned but
unpaid compensation payable to me under the Severance Agreement after the date
hereof) of the Company Releasees to me, including, without limitation, all
claims for back wages, salary, vacation pay, draws, incentive pay, bonuses,
stock and stock options, commissions, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, attorney’s fees, or other
costs or sums.

 

3

--------------------------------------------------------------------------------


 

6.                                      Company Files, Documents and Other
Property:  I agree that on the Termination Date I will return to the Company all
Company property and materials, including but not limited to, (if applicable)
personal computers, laptops, fax machines, scanners, copiers, cellular phones,
Company credit cards and telephone charge cards, manuals, building keys and
passes, courtesy parking passes, diskettes, intangible information stored on
diskettes, software programs and data compiled with the use of those programs,
software passwords or codes, tangible copies of trade secrets and confidential
information, sales forecasts, names and addresses of Company customers and
potential customers, customer lists, customer contacts, sales information, sales
forecasts, memoranda, sales brochures, business or marketing plans, reports,
projections, and any and all other information or property previously or
currently held or used by me that is or was related to my employment with the
Company (“Company Property”).  I agree that in the event that I discover any
other Company Property in my possession after the Termination Date of this
Agreement I will immediately return such materials to the Company.

 

7.                                      Future Conduct:  Nothing herein shall
prohibit or bar me from providing truthful testimony in any legal proceeding or
in communicating with any governmental agency or representative or from making
any truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, I will use my best efforts to ensure that this Section is
complied with to the maximum extent possible.  Notwithstanding the foregoing,
nothing in this Agreement shall bar or prohibit me from contacting, seeking
assistance from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law.

 

8.                                      Representations and Governing Law:

 

(a)       This Agreement, the Noncompetition Agreement (as defined in the
Severance Agreement), the Severance Agreement, the Option Amendment Agreement(s)
(as defined in the Severance Agreement), all of my option agreements and the
Registration Rights Agreement (as defined in the Severance Agreement) set forth
the complete and sole agreement by or between me and the Company concerning the
subject matter hereof and thereof.  If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning.

 

(b)       This Agreement and any claims arising out of this Agreement (or any
other claims arising out of the relationship between me and the Company) shall
be governed by and construed in accordance with the laws of the State of
Connecticut and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Connecticut, without giving effect to
the principles of conflicts of laws of such state.

 

(c)       I may not assign any of my rights or delegate any of my duties under
this Agreement.  The rights of the Company shall inure to the benefit of the
Company’s successors and assigns.  The Company may not assign any rights under
this Agreement except to a person or entity that is an

 

4

--------------------------------------------------------------------------------


 

assignee or successor to its business by merger, sale of all or substantially
all of its assets, or otherwise.

 

9.                                      Effective Date.  I may revoke this
Agreement during the period of seven (7) days following its execution by me and
this Agreement shall not become effective or enforceable, and no payments will
be made pursuant to Section 2, until the revocation period has expired..

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

Executed this    day of                , 200 .

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

 

 

 

[EMPLOYEE]

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

SIGN BELOW IF YOU DO NOT WISH TO USE

THE FULL 21-DAY REVIEW PERIOD.

 

I acknowledge that I was informed and understand that I have at least 21 days
within which to consider the attached Release, have been advised of my right to
consult with an attorney regarding such agreement and have considered carefully
every provision of the Release, and that after having reviewed the Release, I
prefer to and have requested that I enter into the Release prior to the
expiration of the 21-day period.

 

 

Dated

 

 

 

 

 

 

 

Employee

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

Witness

 

 

7

--------------------------------------------------------------------------------